CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-283, concluding that MARVIN BRANDON, formerly of BLOOMFIELD, who was admitted to the bar of this State in 1986, should be censured for violating RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process) and RPC 5.3(b) (failure to supervise non-attorney employees);
And the Court having determined from its review of the matter that a reprimand is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that MARVIN BRANDON is hereby reprimanded; and it is further
*563ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.